DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered. Claims 1, 6, 7, 9-11, 13-17, 19 and 20 have been amended. Claims 2-5 and 8 have been cancelled. Claims 21-25 have been newly added. Claims 1, 6, 7 and 9-25 are currently pending.

Allowable Subject Matter
Claims 1, 6, 7, 9-13 and 21-25 are allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll (US Patent No. 5,925,068) in view of Rogers (US Pub No. 2014/0278168 A1). 
As per claim 14, Kroll teaches an implantable medical device (IMD), comprising: 
a processor for controlling the IMD (col. 5, lines 59-63: microprocessor);
circuitry for providing therapeutic or diagnostic medical operations for a patient (col. 5, lines 59-67; col. 6, line 1);
wireless communication circuitry for conducting wireless communications (Fig. 1, Radio Frequency (RF) Communication Link 52); 
a… battery (Fig. 1, Battery 10); and
device power control circuitry (col. 2, lines 20-24) comprising: 
… charging control circuitry for switching between charging two or more capacitors of the plurality of capacitors using the… battery and discharging the two or more of the plurality of capacitors to provide power for device operations that include therapeutic operations (col. 2, lines 20-24)…
… to provide an end-of-life estimation (col. 3, lines 48-49).
a non-rechargeable battery… a plurality of capacitors… provide power for device operations that include therapeutic operations and non-therapeutic operations; wherein the IMD is configured to maintain a count related to a number of times of discharge of the plurality of capacitors to provide an end-of-life estimation for the non-rechargeable battery.
Rogers teaches a non-rechargeable battery (paragraph [0030], lines 3-5)… a plurality of capacitors (paragraph [0076])… provide power for device operations that include therapeutic operations and non-therapeutic operations (paragraph [0072]); wherein the IMD is configured to maintain a count related to a number of times of discharge of the at least one capacitor to provide an end-of-life estimation for the non-rechargeable battery (paragraphs [0006], [0052], [0076]).
As the prior art of Kroll teaches measuring the voltage level of a battery in order to predict the battery’s end of life (Kroll, col. 10, lines 5-8), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the non-rechargeable battery and counter as taught by Rogers, as the counter of Rogers allows for determining the discharge or level of charge of a power source and therefore results in notifying a user of an upcoming battery end of life. Additionally, the use of non-rechargeable batteries in implantable medical devices is well known in the art for providing more predictable power output.
As per claim 19, Kroll in view of Rogers further teaches the IMD of claim 14, further comprising:
a memory for storing data and executable instructions, wherein the executable instructions comprise code for causing the processor to: (Kroll, col. 7, lines 1-6) (a) conduct a communication session between the IMD and an external programming device (Kroll, col. 6, lines 55-58), and (b) transmit count data from the IMD to the external programming device , wherein the external programming device is configured to determine a remaining lifetime of the non-rechargeable battery based on the count data (Rogers, paragraph [0016], lines 4-7; paragraph [0052]).
As per claim 20, Kroll in view of Rogers further teaches the IMD of claim 19, wherein the count data (Kroll, col. 3, lines 48-49) comprises a count of a number of times of discharge (Rogers, paragraph [0052]) of capacitors of the plurality of capacitors (Rogers, paragraph [0076]).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Rogers as applied above, and further in view of Hedberg et al. (Hedberg; US Pub No. 2010/0058480 A1).
As per claim 15, Kroll in view of Rogers teaches the IMD of claim 14… having a first input alternately coupled to a capacitor of the plurality of capacitors (Rogers, paragraph [0076])… wherein the output signal is configured to swap which capacitor of the plurality of capacitors (Rogers, paragraph [0076]) is coupled to the non-rechargeable battery and which capacitor of the plurality of capacitors is discharged to power of the IMD (Kroll, col. 2, lines 20-24; Rogers, paragraph [0030], lines 3-5).
Kroll in view of Rogers does not expressly teach further comprising:
a comparator… having a second input coupled to a reference voltage, the comparator configured to generate an output signal when a first input voltage fails to satisfy the reference voltage.
Hedberg teaches further comprising:
a comparator… having a second input coupled to a reference voltage, the comparator configured to generate an output signal when a first input voltage fails to satisfy the reference voltage (paragraph [0149], lines 4-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the comparator as taught by Hedberg, since Hedberg states in paragraph [0149] that such a modification would result in ensuring a capacitor is carrying a pre-designated stimulation voltage for providing proper operation of the IMD.
As per claim 16, Kroll in view of Rogers, and further in view of Hedberg, further teaches the IMD of claim 15, wherein, in response to the output signal, at least a first capacitor of the plurality of capacitors or at least a second capacitor of the plurality of capacitors is coupled to the non-rechargeable battery for a predetermined time interval and is decoupled from the non-rechargeable battery after the predetermined time interval (Rogers, paragraph [0030], lines 3-5: non-rechargeable battery; Hedberg, paragraph [0149], lines 4-8: connected for a period of time).
As per claim 17, Kroll in view of Rogers, and further in view of Hedberg, further teaches the IMD of claim 15, wherein, in response to the output signal, at least a first capacitor of the plurality of capacitors or at least a second capacitor of the plurality of capacitors is coupled to the non-rechargeable battery until a level of the at least the first capacitor or of the at least the second capacitor reaches a power supply voltage level and is decoupled from the non-rechargeable battery after reaching the power supply voltage level (Hedberg, paragraph [0149]: capacitor connected to battery for a period of time until it reaches or exceeds pre-designated stimulation voltage).
As per claim 18, Kroll in view of Rogers, and further in view of Hedberg, further teaches the IMD of claim 15, further comprising:
a counter coupled to the comparator, the counter configured to record a number of times the output signal Is detected (Rogers, paragraph [0052]; Hedberg, paragraph [0149], lines 2-9: when comparator determines voltage is less than a predetermined voltage).

Response to Arguments
Applicant's arguments filed December 15, 2021 with respect to claims 14-20 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the cited portions of Kroll and Rogers do not disclose that “the IMD is configured to maintain a count related to a number of times of discharge of the plurality of capacitors to provide an end-of-life estimation for the non-rechargeable battery” (Remarks, pg. 20), Examiner respectfully disagrees. The prior art of Rogers teaches a Coulomb counter (Rogers, paragraph [0052]). A Coulomb counter is defined as a feature or device that measures the accumulated energy  a number of times of discharge of the plurality of capacitors to provide an end-of-life estimation for the non-rechargeable battery (see Rogers, paragraphs [0076], [0077], [0052]). Additionally, Rogers states that use of one or more power sources, including batteries or capacitors (Rogers, paragraph [0159]). Therefore, the prior art of Rogers teaches the use of a power sources having a combination of battery and capacitors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684